﻿234.	Throughout the regular meetings, our continued concerns and the exigencies of a future which we wish to build despite unforeseeable contingencies, we have had regular opportunities to measure the road yet to be travelled. From year to year, looking ahead on the path to be followed, we witness the closer concern and more attentive responsibility shown by our Organization for the aspirations of our nations, which have long been kept outside the decision-making centres of the world.
235.	This sense of dynamism which has been instilled into international life increases our determination to tackle the problems which stand in the way of the necessary changes. We are in the midst of a transitional period when contradictory developments which affect inter-State relations should be regarded as signs of this difficult but long-awaited transition.
236.	In particular, the persistence of hotbeds of tension, the arms race, interference in the domestic affairs of States, the economic system based on inequitable trade and exploitation, and the denial to peoples of their most elementary rights are deep-seated roots of an evil which distorts the image created by the ideals of the Charter. Nevertheless, our capacity to break away from anachronistic systems can only be strengthened by the detente entered into between the great Powers, the recourse to democratic dialogue in dealing with key issues, the affirmation of the ties of economic interdependence and the ever-deeper conviction of the world-wide nature of peace, security and prosperity.
237.	The nations of the third world, who are the victims of the present order and are facing the problem of their survival, were the first to advocate dialogue with a view to setting up structures to ensure the benefits of harmonious development to all alike on the bases of respect for mutual interests and of sovereignty.
238.	In this process, the non-aligned countries have played an active role and have put forward proposals for the establishment of a new international order, the necessity and urgency for which are constantly evident to all of us. It is therefore significant that the debates at this session have been organized in terms of that necessity and urgency, and that they should be presided over by the representative of Yugoslavia, a founding member of the non-aligned movement. Your great country, Mr. President, made a decisive contribution to the awakening of conscience, which, with the advent of decolonization, helped to crystallize the aspirations of the third world. In history the role of harbinger of the emergence and spread of the non-aligned movement, played with such far-sightedness and commitment by President Josip Broz Tito, will be noted.
239.	Last year, the General Assembly elected as its President a convinced partisan of non-alignment, our friend Amerasinghe, to whom I take pleasure in reaffirming here our gratitude for the effectiveness and the dedication which he displayed in the course of the thirty-first session.
240.	Knowing your experience, Mr. President, your tenacity and your faith in the ideals of the Organization, I am sure that your election, while confirming the universal nature of our movement in this Organization, will give the proceedings of this session a dimension commensurate with the expectations of our peoples and a significance equal to the demands of the time.
241.	I cannot of course pay a tribute to the President of the Assembly without emphasizing the outstanding qualities and talents of our Secretary-General, Mr. Kurt Waldheim, whose perseverance, self-sacrifice and high- mindedness are a continuous encouragement to the activities of the United Nations.
242.	This year the Organization has been enshrined by the admission of two new Members, the Socialist Republic of Viet Nam and the Republic of Djibouti. In welcoming these fraternal countries to our ranks, Algeria pays a- tribute to two nations which have won their independence through hard struggle and which are today embarked on the even more arduous task of national reconstruction.
243.	The Vietnamese people, whose struggle has brought them into a brotherhood of arms with my own people, have written, through their sacrifice and their long martyrdom, an incomparable chapter in the history of resistance to colonialism and imperialism. That nation has the right to expect of the international community today testimony of the tangible solidarity commensurate with the price it had to pay for its liberation and reunification
244.	On that continent of Asia which bears the dreadful seal of the division of nations and the partition of their national territories, may peace be restored to the Indo-China peninsula and may the reunification of Viet Nam which has now been achieved favour the peaceful settlement, free of foreign interference, of the problems of divided countries, and particularly of Korea, which is so close to our hearts and so much a part of our concerns.
245.	The people of Djibouti, for its part, steeped in an Afro-Arab civilization which has always rejected alienation, today is rising up in the nobility and dignity it has never lost. It too has afforded the proof, if any proof were necessary, that the greatness of peoples which by definition are dedicated to freedom is measured neither by the size of their territory nor by the numbers of their population.
246.	In these last few years international life has undergone qualitative changes in the establishment of new relationships both in terms of the development of political and economic relations and in the codification of standards of law that reflect the changes that have taken place. The resumption of the Strategic Arms Limitation Talks between the super-Powers, their joint statement on the Middle East of 1 October and the climate which has marked the resumption in Belgrade of the Conference on Security and Co-operation in Europe appear to be giving fresh impetus to the trend in favour of detente, although the limits of that movement continue to be seen precisely at the confines of the third world.
247.	The ever more frequent use of a policy of fait accompli, the use of force and the destabilization of the three continents of the Southern Hemisphere reflects a retrograde situation which is all the more dangerous to peace and security because, in the final analysis, it will prevent the third world from exercising its natural function in the international balance of power and consequently from making detente as universal as it must of needs be.
248.	Before the progress of the African liberation movement, imperialism has attempted, first of all, to call a halt  to decolonization, but that policy is brought to bear wherever its interests are most threatened.
249.	While the revolutionary conscience of the peoples of Angola and Mozambique has thwarted these imperialist whims and has foiled the threats and the manoeuvres mounted against their independence, the reality of the system of oppression remains in all its force in the rest of southern Africa. That is the focal-point of the stability of the entire continent.

250.	Peace in this area is necessarily contingent upon the elimination of the minority and racist regimes. We must not seek to attenuate the fundamental aspirations of the peoples of the region by drawing up arrangements which reflect rather the concern to safeguard established interests than to satisfy the will to independence of those peoples. In this context, any initiative with a view to negotiating the transfer of power to the people of Zimbabwe can have no real meaning unless it culminates in effective independence. The satisfaction of its national rights, embodied in the Patriotic Front, supported by the whole of Africa and principally by the front-line countries, constitutes the central element in any just and lasting settlement.
251.	The developments in Namibia are an additional source of concern to the world community. Pretoria, which persists in rejecting the decisions of international bodies, has left the people of Namibia no alternative to intensifying their armed struggle under the leadership of SWAPO in order to win their independence and to preserve their national unity and territorial integrity.
252.	In Rhodesia, as in Namibia, the major obstacle to the liberation of southern Africa resides in the behaviour of South Africa. There is no need in regard to action to multiply manoeuvres in order to make people forget that not only Rhodesia and Namibia must accede to independence, but that the apartheid system itself must be eliminated once and for all. A group of Western States, it is true, is now endeavouring to negotiate the transfer of power to the African peoples. It is not our intention to discuss the merits of these initiatives which, in the final analysis, will be judged by their results. But irrespective of the value of these initiatives and the role that our Organization will be called upon to play in its decisive phase, we are concerned about the duplicity of denouncing apartheid while at the same time giving it the economic, material and military means for consolidating the policy of the enslavement of African peoples. We are dismayed by the transfer to the apartheid regime of the most sophisticated military technologies. That is why we are giving close attention to all the twists and turns of that policy, which consists of introducing and exacerbating the factors of dispersal of forces by trying to get artificial credit for the notion of ideological cleavage, for the sole purpose of securing authorized sanction for plans and retribution for manifestly anti-African enterprises. The independence of the African continent having become an international reality of weight and of quality, nothing is spared to separate Africa from its policy of non-alignment
253.	To undermine its unity and keep it in a neo-colonial status, imperialism today is attacking the substance and the raison d'etre of the OAU by sowing discord among the African countries, by having recourse to destabilization, and by seeking to pit Africans against Africans, in order to distract them from their fundamental concerns. The principles which constitute the corner-stone of the structure of Africa and which have made it possible to neutralize the stratagems employed by the colonialists, and particularly the principles of self-determination, national unity and the inviolability of frontiers, have become, thanks to complicity in certain quarters, the prime target of the forces of domination and exploitation.
254.	In this critical stage through which our continent is passing, the Horn of Africa is another subject of grave concern. Two brotherly peoples and neighbours are engaged in heavy fighting. The Charter of the OAU offers a series of methods for putting an end to the dispute. Algeria, together with other African countries, has not failed to appeal for a peaceful settlement of the problem conducive to the restoration of mutual trust, good neighbourliness and harmony in the region, free from all outside interference.
255.	This, however, did not prevent the mutilation of the Comoro archipelago and the violation of the principle of self-determination, the unity of the people and the inviolability of the frontiers inherited from the colonial period. In this ordeal which affects the sovereignty of a people and the dignity of a continent, the Comoros have always been assured of the unanimous and unfailing support of all Africa and of the international community.
256.	Who could have imagined that in Western Sahara countries which have themselves undergone colonial rule should have sought to emulate the Powers which in the last century divided up our continent? This is a precedent so grave that any complacency on the part of the international community would lead inevitably to the rule of might over right.
257.	If the United Nations wishes to carry out its true mission and to safeguard the immense capital which it has accumulated in defending the ideals of peoples, it cannot do nothing when the very principles on which it is based are in jeopardy. Its responsibility for decolonization is written into the Charter: that is why it has in all relevant resolutions reaffirmed the inalienable right of the Saharan people to self-determination.
258.	Recolonized in the age of decolonization, that people is facing the threat of extermination and is struggling to restore universally to the process of decolonization initially laid down by the international community, which is now gravely threatened by two Member States, aided and abetted by the delaying tactics of the administering Power. A veritable war of liberation is going on in Western Sahara, and all the elements of that kind of war are present. The negation of the right of the Saharan people freely to choose its destiny has unfortunately culminated in an enterprise of genocide; in the exodus of thousands of Saharans and in the situation now prevailing in our region.
259.	Everyone here is familiar with the colonialist dialectic consisting in denying the existence of peoples, in distorting the meaning of their struggle and in concealing the excesses of the colonialists by ascribing responsibility for them to others.
260.	Faced with this tragedy, Algeria has consistently appealed for a restoration of the process of decolonization and for a peaceful solution to the problem based on respect for the principle of self-determination. The United Nations itself has indicated the ways and means of putting an end to a situation which is dangerous for all the peoples of the Maghreb and prejudicial to their highest interests.. It is therefore incumbent upon our Organization to continue its consideration of the question in the context of respect for the principles of the Charter.
261.	For its part, Africa, which through the OAU has forged an instrument of unity, solidarity and action to complete decolonization, has not failed to stress the gravity of this problem when it decided to devote an extraordinary summit meeting to it 
262.	That must unquestionably be seen as a sign which augurs well in the search for a peaceful solution and will help the Secretary-General of the United Nations to undertake, with the assistance of the other parties concerned and interested, in particular the Saharan people, all necessary initiatives for restoring the rule of law and promoting co-operation among all the peoples of the region.
263.	In any event, Algeria declares its readiness to do its share and will spare no effort to bring about a healthy narrowing of differences and a restoration of trust, concord and fraternity.
264.	Without any doubt, it is in such a perspective that the various Arab and African mediation attempts have been made, all of which testify to the solidarity of our peoples as they look to a common destiny. We wish to give credit where credit is due and pay a tribute to all concerned, since, despite the manoeuvres of our neighbours and their lack of political wall, they have none the less pursued what they regard as a duty and what we perceive as a noble mission.
265.	While Africa, like the United Nations itself, cannot abdicate its responsibilities to the Saharan people in their search for justice, the fact remains that the peoples of the Maghreb have a particular responsibility and bear a particular burden in this regard.
266.	In the name of history, of the spiritual and blood ties that bind us, of culture and language, and of solidarity which was forged in the same struggle against colonialism, the peoples of Algeria, Morocco, Tunisia, Libya, Mauritania and Western Sahara have a common destiny, and any action aimed at preventing their progress towards that destiny is a challenge to their unity.
267.	That is why the tragedy of the Saharan people is a matter of justifiable concern to all the peoples of the Maghreb, towards all of whom we are committed to practising a policy of brotherhood, co-operation and good-neighbourliness. We must therefore transcend certain narrow chauvinistic concepts in order to envisage our action in terms of a future which is necessarily a communal one and in the building of a Maghreb whole within which the Saharan people can find its rightful place and, together with the other peoples of the region, offer the benefit of its contribution, its national genius and its own individuality.
268.	The principle of self-determination of peoples is a key principle of the Charter. To abide by it is not dogmatic; it does not stem from a desire to provoke others or to strike a blow at brotherhood. International law has its own requirements, and one cannot denounce those who violate it when they are our enemies and absolve others in the name of good-neighbourliness and specific bonds. It is thus in being true to itself, to its past and to its recent history that Algeria proclaims for today and for tomorrow its solidarity with the Saharan people on the same footing as with the peoples of Timor, Palestine and southern Africa. That is to say that, in this generous expression of feeling, it is in no way prompted by any animosity towards any country, least of all towards fraternal and neighbouring countries. That also means that the defence of a principle in no way justifies empty accusations. And I should like most solemnly to reaffirm here that, in this matter of Western Sahara, my country has no territorial designs and does not covet anything. To seek to make this problem a bilateral dispute is deliberately to choose, the policy of the ostrich and thus to close one's eyes to a reality which we all know to be painful and distressing.
269.	For Algeria the problem of Western Sahara is an international problem, and we all view it as such. At most, our perception is all the more acute because it affects the whole region and weighs heavily on inter-Maghreb relations. To try to reduce a political problem to a humanitarian question or to try to reduce the case of the Saharan people to a mere problem of refugees would indicate a clear wish to distort the facts and to avoid the inescapable logic of our responsibilities to our peoples.
270.	The problem of Western- Sahara posed in its real terms and the responsibility of various quarters being clearly depicted, our action would remain incomplete if we failed to explore all the elements of a solution capable of satisfying the aspirations of all the peoples of the region, including, of course, the Saharan people. I should like here to reaffirm that we are entirely available to co-operate with the Secretary-General, in accordance with the principles of the Charter and the relevant resolutions of the United Nations. He can in any case testify to that willingness since, on his behalf, Mr. Rydbeck of Sweden, to whom I should like once again to pay a tribute, has already experienced it.
271.	On another level, the administering Power has proposed a regional formula for dialogue which, if carried out under the auspices of the Secretary-General of the United Nations and the Administrative Secretary-General of the OAU, with the participation of all the parties concerned, and, of course, the Frente POLISARIO, the genuine representative of the Saharan people, could constitute an adequate framework for dialogue and, what is more, for the preparation of a just and lasting solution.
272.	Our faithfulness to the principle of self-determination is only equalled by our devotion to the policy of fraternity, good-neighbourliness and co-operation. In the age of large groupings, and in the hope that this step could make a substantial contribution to the achievement of African and Arab unity, we are prepared to explore all ways of institutionalizing relations among the countries of the Maghreb within a framework which would preserve the identity and interests of all and which would take account of the unique nature of all the partners, but would not mercilessly or fatally exclude the Saharan people. I say that, despite all misunderstandings, all missed opportunities, we are immediately prepared to undertake a joint search for appropriate formulas, and to reorganize our relations within a general framework that will be in accord with the spirit of our peoples and the characters of our countries.
273.	The conflict in the Western Sahara is becoming daily more murderous, and at the same time the burden which it imposes upon the region as a whole is increasingly heavy. It is precisely to prevent disturbances and dispel the clouds that we must consider here, in the OAU and within the Maghreb framework, with the participation of all the interested partners, and principally with the Saharan people, without whom no solution is either viable or conceivable, all possible alternatives to a policy which both the head and the heart refuse. From now on it is clear that a heavy responsibility will lie with any partner who is lacking in vision at a moment when it is becoming vital to rise above the present situation in order to make history.
274.	Africa and the Arab world, because they are complementary in all fields and each is an extension of the other, today share a common destiny and face similar trials. The Arab peoples, like the African peoples, are waging a united struggle to eliminate the colonial and neo-colonial systems and foreign occupation. Throughout history they have woven strong and powerful bonds between them and, despite the skill of imperial strategies, they are henceforth aware that the struggles which they are waging have the same meaning, the same objectives, the same allies and the same enemies.
275.	That is why Algeria itself feels deeply concerned with the strengthening of co-operation to which Africa and the Arab world have committed themselves. Just as the Arab world has made clear its adherence to that community of common destiny with our continent, so the African countries have understood that the persistence of the conflict in the Middle East is only another example of the constant concern of imperialism to maintain its positions and to protect the strategic and economic interest which it has arrogated to itself around the world through a policy based on the maintenance of tension, despoiling of territories, subjugation of peoples and the seizure of their wealth. As does South Africa elsewhere, Israel constitutes the main instrument of that policy.
276.	The latest measures taken by Tel Aviv for the installation of new Zionist settlements in Jordan, and its constant provocations against Lebanon, are aimed at consolidating its aggression against the Palestinian people and its homeland and the fait accompli it has carried out in the other occupied Arab territories. My country is convinced that such a policy cannot be condoned indefinitely by a passive or deliberately dispassionate attitude. Nevertheless, we note with interest the broad international consensus which has emerged for the Palestinian cause and for its justice and the legitimacy of the rights of the Palestinian people, incontestably represented by the Palestine Liberation Organization.
277.	As in the case of the Evian talks between the French and the Algerians, then represented by the National Liberation Front, only direct negotiations with the Palestine Liberation Organization can open the way for a just and lasting solution to the primary cause to which the Middle East problem must constantly be brought back: in other words, the restoration to the Palestinian people of their fundamental rights and the recovery of their historic homeland.
278.	That being so, Algeria will nevertheless continue to act in solidarity with the other Arab countries in order to achieve by all possible means the restoration of the national rights of the Palestinian people and the recovery of the other territories occupied by Israel.
279.	While the world community firmly supports recognition of the national rights of the Palestinian people, it is certainly revealing that the United States of America has finally understood that it cannot install itself in an exclusive position in the Middle East, and that other Powers, if only because of their very nature, also have obvious responsibilities to bear in the maintenance of peace and international security. We are far from sanctioning any idea of trusteeship exercised by any Power, but if the efforts of the United States of America can be influential in the process of restoring peace to the Middle East, then it is quite clear that, if they are joined with those of the Soviet Union, in the spirit of the recent joint statement, they could become decisive. At all events, the Arab peoples, having learned to test their friendships, are now more than ever convinced that their salvation, their freedom and their dignity are essentially based upon the policy of self- reliance. Once these temporary problems are overcome, I am convinced that the Arab world, with its formidable potential and privileged position at the cross-roads of continents and civilizations, with its historic vocation, will once again resume its historic role in bringing peoples together and fostering co-operation among them.
280.	In this same Mediterranean basin, where the situation is still explosive, the problem of Cyprus remains unchanged. The negotiations between the two Cypriot communities, conducted under the aegis of our Secretary-General, have unfortunately not yet achieved the hoped-for results. We continue to consider that in this regard the resolution adopted at the twenty-ninth session of the General Assembly constitutes a continuing valid basis for the satisfactory solution of the question. Such a solution should guarantee to each community its rights, its identity and its security, while maintaining the political unity, territorial integrity, independence and the non- alignment of the Republic of Cyprus.
281.	Nearly four years ago, when the industrialized countries were feeling the boomerang effect of their own policies, for so long based upon negligent waste of natural resources, the countries of the third world addressed a clear and urgent appeal to them, from this same rostrum, to bring about a peaceful revolution in international relations, in order to foster true co-operation between States based on equity, sovereign equality and mutual interest.
282.	Analysing the underlying causes of the crisis at the sixth special session and the twenty-ninth regular session, the General Assembly of the United Nations stressed the contradictions which are inherent in the present system of economic relations, and warned against the confrontations which this system inevitably engenders, because it is based upon relations which do not correspond to international political reality or the requirements of a balanced development of the world economy.
283.	Thus, invited to choose between dialogue and confrontation, the international community could in fact only choose the one way that would offer fresh prospects of bringing about development of the world economy in the light of the needs of each nation and each individual and their rights and legitimate interests.
284.	The Declaration on the Establishment of a New International Economic Order and the Charter of Economic Rights and Duties of States in this respect offer specific elements for an alternative that would make it possible to establish more equitable relations and-why not? — relations of greater solidarity inspired precisely by the ideals and principles which constitute the philosophical foundation and political raison d'etre of the United Nations.
285.	Determined advocates of dialogue as the possible means of bringing about a concerted change in international relations, the countries of the third world have despite the urgency and gravity of their problems done their utmost to ensure success for the seventh special session. They were convinced that the spirit of openness and commitment which prevailed on that occasion would progressively win the day over reservations and hesitations.
286.	In accepting, when considering and tackling problems, a certain hierarchical system which took into account the economic situation resulting from the crisis of the industrialized economies and a reasonable arrangement for a smooth transition in the implementation of temporary solutions to bring about the new order, they clearly demonstrated their will to engage in dialogue.
287.	Conversely, it appears that with the passage of time the feeling of resignation which accompanied the industrialized countries' adherence to the consensus which emerged around the new order already presaged their concern to gain control over this concept in order to strip it of its true significance. The goal sought by those countries was doubtless to save time in order to patch up the breach that had been opened up by the petroleum exporting countries and in order to attempt to isolate those countries from other developing nations by describing the responsibility for the crisis to them. This attempt to bring about division was aimed at snuffing out the demands of the third world and neutralizing the formidable potential means of action conferred upon it by its natural resources and new political weight.
288.	Thus from the very beginning it was feared that the motivations of the parties in the negotiations only concealed divergent strategies despite the professions of faith of the industrialized countries, which had apparently become converted to the idea of a new order.
289.	In fact, this ambiguity has not ceased to characterize all the stages of negotiation in recent years. In particular, that explains the results of the Paris Conference on International and Economic Co-operation.
290.	In fact, everything leads one to believe that for our partners the objective remains the preservation of the essential foundations of the present order. Doubtless they accept that the world economy must be adjusted to the new circumstances, but such adjustments, if limited to empirical and fragmentary measures, would be contemplated only to the extent that they contributed to the strengthening of the established order.
291.	The profound crisis which has been shaking the economies of the capitalist countries, since the end of the 1960s, continues, contrary to all the facts, to be attributed to external and temporary factors, while the difficulties of the developing countries are attributed mainly to the increase in the price of oil and the nature of the internal policies of those countries. This analysis attempts to shirk the historical responsibility of the system in creating under-development and preventing all structural change Thus the measures aimed at correcting, through the appropriate machinery, unequal trade patterns are rejected as contrary to the rules of a market which they try to picture as an objective regulating force and the instrument for ensuring the equitable distribution of resources.
292.	If the rules of the market are thus often invoked to reject constructive and innovative proposals from developing countries, the same rules are ignored as soon as it is a question of easing dominant positions and privileges.
293.	That is why, even if the industrialized countries agree that a structural shortage of energy is emerging over the short-term, they still refuse to come to the right conclusions as regards price, the instrument which is nevertheless the appropriate one for rational management and distribution whenever there is a shortage. Liberal economic theory itself teaches that only a regular increase in price can prepare the way for an economic solution based on substitutes, since it promotes the development of alternative resources.
294.	Similarly, if they refer to the principle of comparative advantage to justify maintenance of the present international division of labour, the industrialized countries ignore those same principles in the name of transient or geopolitical considerations when it is a matter of justifying protectionist barriers and their abusive use of safeguard clauses presented as so many exceptions to the rule.
295. In this respect, the failure of the negotiations on the renewal of the Multi-fibre Arrangement illustrate the resumption of protectionist policies and shows how precarious was the progress achieved in the past
296.	If it was necessary to judge the North-South dialogue from the point of view of its contribution to the restructuring of the world economy, one would be tempted to say that it’s obvious merit was essentially that it enabled us better to identify the problems and to clarify positions.
297.	The specific agreements to which that dialogue led are, with a few exceptions, anything but a confirmation of results already achieved in other international bodies, particularly the Second General Conference of UNIDO in Lima in 1975, the World Food Conference in Rome in 1974 and the fourth session of UNCTAD in Nairobi in 1976.
298.	On the other hand, these points of agreement or this convergence of positions sometimes concerning important questions such as assistance for development, agriculture, world food security and the common fund, would be improved if they were strengthened and completed in coming negotiations.
299.	As regards energy, the most significant progress was the abandonment of the action of recent years in favour of a growing awareness of the true problems posed by the conservation of energy and the preparation of a less threatening future.
300.	While international co-operation in the field of energy is desirable it is obviously not possible except on the basis of strict respect for the sovereignty of every State and the principle of mutual advantage. In particular it implies that the industrialized countries will undertake to open their markets to manufactured goods, to provide additional amounts of development financing, and to guarantee non-discriminatory access to their technology, including their nuclear technology.
301.	Lastly, is there any need to list the important fields in which there is still much to be done? Here, there are several themes which I think should constitute the main issues for future negotiations in the appropriate bodies of the United Nations system.
302.	Real reform of the international monetary system: consideration of the legitimate interests of the developing countries in multilateral trade negotiations: the creation of a joint commodity fund; the adoption of a code of conduct on the transfer of technology; the solution of the problems of indebtedness of the developing countries; the promotion of the industrialization of the third world -this list is not exhaustive—are so many objectives which the international community must set for itself within a reasonable period of time.
303.	The establishment of the new international economic order is undoubtedly a fundamentally political objective.
304.	Therefore, the technical framework, albeit excellent in all respect in Paris thanks particularly to the marked efforts and the constant attention of the French Government and to the remarkable competence and devotion of the two Co-Chairmen, Mr. Manuel Perez Guerrero and Mr. Allan MacHachen, cannot take the place of the political will of States, which itself can only be fully expressed in this body which brings together the international community as a whole.
305.	This year a feature of international life has been the proliferation of more or less dramatic proposals having varying chances of success. They have been put forward apparently to exorcise the deep unease underlying relations between States. Time-tables have been announced, international meetings have been planned, and projects have been advanced in a sudden, pressing desire to solve the most long-standing problems. This is the case in southern Africa: it is the case in the Middle East; and it is the case with the transformation of international economic relations.
306.	Clearly, it has become customary to say without emotion, in speaking of international problems, that they will be complex, not to say insoluble, so long as States exist, in an environment where opportunity and risk go hand in hand, where might jostles right, and where mistrust and fear are still natural reflexes in the face of intimidation and violence. In the delicate stage which we are now passing through, changes are obviously necessary. We must accept this and facilitate their occurrence because they themselves are a promise of the settlement of the problems linked with emergence in the national arena of a third world that was for too long exploited and exiled from the mainstream of history.
307.	Our Organization has been able in a difficult context to assume a role which no other body can assume in its place; that of setting objectives- at the level of general interest and offering the alternative of dialogue and negotiation to the dangerous temptation of solutions by force. It is called upon to evolve and to adapt in accordance with its determination to accomplish its vocation. It can only survive and be consolidated through the necessary combining of our efforts.
 
 
